M'Cree v. Houston, ante, 429, governs this case. Indeed, if there could be a difference between the two cases, it would be against the present Plaintiff; because, after the parol gift to him, the father retained possession of the slave until the sale to Holloman. But in Law there can be no difference. The same reasons that governed the Court in deciding for the Defendant in M'Cree v. Houston, compel them to say that a new trial ought to be granted in this case. The verdict rendered was against Law, as the gift to the child was not by deed, and on that account void against creditors and purchasers under the act of 1784, ch. 10. It is not material that Holloman did not pay the full value of the slave: if he paid nearly the value, it is sufficient. He probably retained as much as would remunerate him for the trouble of defending a suit. Let the rule for a new trial be made absolute.
Cited: Peterson v. Williamson, 13 N.C. 330; Harris v. Yarborough,15 N.C. 167; Bell v. Culpeper, 19, N.C. 21. (470)